DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected of Group II, III and species 1-7 and 9-11, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/06/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “a sensing part” as recited in claim 1 line 5 must be shown or the feature(s) canceled from the claim(s).  Sensing part 510 is not shown in the apparatus.  No new matter should be entered.

Therefore, the limitations “wherein a rotary motion (pivoting motion of member 562) of passing movement part is restrained or delayed by difference a position of center of gravity of the passing movement part and a position of center of rotation of the 

Therefore, the limitations “content passing means” as recited in claim 17 line 3 must be shown or the feature(s) canceled from the claim(s).    No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a passing operation part,” “a passing movement part,” “a sensing part,” “light emitting part,” “one light receiving part,” “a sensing control part,” as recited in claim 1 lines 12-10; “a storage part,” “a measuring part,” as recited in claim 5; and “a movement guide part,” “content passing means,” as recited in claim 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “a passing operation part,” “a passing movement part,” “a sensing part,” “light emitting part,” “one light receiving part,” “a sensing control part,” “a storage part,” “a measuring part,” “a movement guide part,” “content passing means,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions. There is no disclosure of any particular structure, either explicitly or inherently, to perform the said function cite above. The use of the term “part” are not adequate structure for performing the cited function because it does not describe a particular structure for performing the function. 
The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “the light emitting part and the light receiving part are respectively installed at both sides of the passing movement part,” in line 1-2.  It is unclear as to whether the light emitting part and the light receiving part are installed at both sides of the passing movement part as claimed or on opposite sides.  Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,10,13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Owen (US 2012/0029692 A1).

Referring to claim 1.  Owen discloses a passing device (device of Figure 4C and 4E) comprising:
a passing operation part (550 and 100; Figure 4C and 4E) configured to guide movement of content (content move therethrough);
a passing movement part (555) rotatably disposed in the passing operation part (550 and 100; Figure 4C and 4E) and configured to move (pivoting movement of 562; Figure 4C) so that the content is passed (content move therethrough); and 
a sensing part (200; Figure 5E) disposed in the passing operation part (550 and 100; Figure 4C and 4E) and configured to sense content (detect content) discharged due to free rotation of one end of the passing movement part (555),
wherein the sensing part (200; Figure 5E) detects information on the sensed content (content moving therethrough), and
wherein the sensing part (200; Figure 5E) include at least one light emitting part (201r, 201b and 201g) configured to emit light toward content discharged (content moving therethrough) due to rotation of the passing movement part (555), at least one light receiving part (202) configured to receive the light emitted from the light emitting part (201r, 201b and 201g), and a sensing control part (42) configured to sense the content discharged through the passing operation part (550 and 100; Figure 4C and 4E) by using the light received by the light receiving part (202).

Referring to claim 2.  Owen discloses a passing device (device of Figure 4C and 4E) comprising:


Referring to claims 3 and 18.  Owen discloses a passing device (device of Figure 4C and 4E) comprising:
the sensing control part (42) determines that the content has been discharged (an optical sensor may be used to detect the presence or absence of vials in the offload chute; Para. [0004]) by the passing operation part (550 and 100; Figure 4C and 4E) if an amount of change in the quantity of light received by the light receiving part (202) is equal to and greater than a predetermined amount of change (when content is adjacent to the light receiving part the light sensed is lower in the relative amplitude verses when content has passed the relative amplitude of received light is higher; see Figures 7A and 7B).
Regarding claim 10, see above and in addition, and then returns to a state before changing to the predetermined amount of change or larger (then returns to the state when no content is passed therethrough as in Figure 7A with an original light spectrum as in Figure 7B).

Referring to claim 4.  Owen discloses a passing device (device of Figure 4C and 4E) wherein
if a light quantity detected (relative amplitude 801r, 801b, 801g detected by 202; Figure 8B) by the light receiving part (202) becomes smaller than a predetermined 

Referring to claim 5.  Owen discloses a passing device (device of Figure 4C and 4E)
further comprising a storage part (computer program instructions may also be stored in a computer usable or computer-readable memory; Para. [0085]) configured to store information on the content detected by the sensing part (200; Figure 5E) and a measuring part (205a/205b) configured to calculate a cumulative discharge amount of the content by period on the basis of the information stored in the storage part (the controller circuits 205a and 205b perform frequency domain analysis of the detection signal output from the photo detector 202 to determine the relative amount of light received from each of the photo emitter elements 201 based on indicia of the respective signatures included the detection signal; Para. [0044]).

Referring to claim 6.  Owen discloses a passing device (device of Figure 4C and 4E)
wherein a rotary motion (pivoting motion of member 562) of passing movement part (555) is restrained or delayed by difference a position of center of gravity 

Referring to claim 7.  Owen discloses a passing device (device of Figure 4C and 4E)
if a light quantity detected (light detected by 202) by the light receiving part (202) is smaller than a predetermined quantity (smaller than spectrum of 7B) and such a state is maintained for a predetermined time duration (a quantity of time longer than the time required for a content to fall through), it is determined that the content is stuck in the passing device (when the light spectrum received by 202 is of the type as shown in Figure 8B, 9B and 10B), and
wherein the predetermined time duration is longer than a time duration during which the quantity of light is relatively small when the content is discharged (a quantity of time longer than the time required for a content to fall through without obstruction).

Referring to claim 13.  Owen discloses a passing device (device of Figure 4C and 4E)
wherein the light emitting part (201r, 201b and 201g) and the light receiving part (202) are respectively installed at both sides of the passing movement part (see Figure 7A).

Allowable Subject Matter
Claims 8, 9, 11, 12 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RAKESH KUMAR/Primary Examiner, Art Unit 3651